NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



In the Interest of A.W.S., Jr., a child.    )
                                            )
                                            )
A.S.,                                       )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-1254
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
              Appellees.                    )
                                            )

Opinion filed July 25, 2018.

Appeal from the Circuit Court for Lee
County; Robert Branning, Judge.

Toni A. Butler of Alderuccio & Butler,
Naples, for Appellant.

Meredith K. Hall, Bradenton, for Appellee
Department of Children and Families.

Laura J. Lee, Tallahassee, for Appellee
Guardian ad Litem Program.

PER CURIAM.


              Affirmed.

LaROSE, C.J., and VILLANTI and LUCAS, JJ., Concur.